Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Omid (US 2017/0064211) in view of Lau (US 2013/0015946)
As for claims 1, 3, 5, 6, Omid teaches
A method for improving multi-threaded face recognition accuracy, characterized by, comprising:
acquiring an initial image (Omid Fig 5 el 506, Fig 8 el 803);
performing a face extraction on the initial image (Omid Fig 8 el 813 [0138],[0140] image compression on input image, which, in at least in one embodiment, contains a human face [0047]),  in the first CPU (Fig 8 el 811, [0138]) to obtain a face image; ([0140] creating a “compressed raw image”, which would contain a face for each input image that contains a face; also see Lau below, discussion regarding facial detection)
performing a feature extraction on the face image (Fig 8 el 815 [0075] extracting HOG features)  in the second CPU (Omid Fig 5 el 524), and transmitting the facial features extracted by the feature extraction to the first CPU (Fig 5 connection between 524 and 526) for a face feature comparison; (see Lau below)
Omid does not specifically teach, Lau however teaches
outputting a result of the face feature comparison , after the second CPU extracts the face features in the face image, and the first CPU performs the face feature comparison according to the face features (Lau Fig 14 el 1430 [0117], performs comparison of features, including HOG features [0116]; furthermore it would be obvious to perform this comparison on Omid’s CPU 526 / 811, i.e. “first CPU”)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the object/facial recognition of Omid by including the feature comparison of Lau, as both pertain to the art of object/facial recognition.  The motivation to do so would have been, Omid teaches recognizing human identity according to human faces [0047], and teaches extracting HOG features, but does not explicitly teach how the HOG features are used to establish an identity of the facial image.  Lau teaches these steps explicitly, including the comparison extracted from facial images.
Furthermore, it would be obvious to perform Lau’s feature comparison step on Omid’s CPU 526, since Omid “object detection” [0115] is performed on this CPU, and the feature comparison, as discussed, is an obvious implementation detail of Omid’s object detection/recognition [0047]
Lau additionally teaches
performing a face extraction on the initial image (Fig 14 el 1420 [0107] facial detection and/or 1422 [0110] face component extraction can be considered “face extraction”)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to apply Lau’s facial detection/component extraction steps to Omid’s image compression step 813, as both pertain to processing human face images.  The motivation to do so would have been, to improve the performance of Omid’s compression step 813 and feature extraction step 815 by including only the area of interest of the image.

As for claims 2, 4, the combination of Omid and Lau teaches
at least one face information is included in the initial image (Omid [0047])


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ROZ whose telephone number is (571)270-3382.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park  can be reached on  (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK ROZ/
Primary Examiner, Art Unit 2669